
	
		II
		112th CONGRESS
		1st Session
		S. 1011
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2011
			Mr. Leahy introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve the provisions relating to the privacy of
		  electronic communications. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Electronic Communications Privacy
			 Act Amendments Act of 2011 .
		2.Prohibition on
			 disclosure of contentSection
			 2702(a)(3) of title 18, United States Code, is amended to read as
			 follows:
			
				(3)a provider of
				electronic communication service, remote computing service, or geolocation
				information service to the public shall not knowingly divulge to any
				governmental entity the contents of any communication described in section
				2703(a), or any record or other information pertaining to a subscriber or
				customer of such provider or
				service.
				.
		3.Elimination of
			 180-day rule and search warrant requirement; required disclosure of customer
			 records
			(a)In
			 generalSection 2703 of title 18, United States Code, is
			 amended—
				(1)by striking
			 subsections (a), (b), and (c) and inserting the following:
					
						(a)Contents of
				wire or electronic communications in electronic storage
							(1)In
				generalA governmental entity may require the disclosure by a
				provider of electronic communication service, remote computing service, or
				geolocation information service of the contents of a wire or electronic
				communication that is in electronic storage with or otherwise held or
				maintained by the provider if the governmental entity obtains a warrant issued
				and executed in accordance with the Federal Rules of Criminal Procedure (or, in
				the case of a State court, issued using State warrant procedures) that is
				issued by a court of competent jurisdiction directing the disclosure.
							(2)NoticeExcept
				as provided in section 2705, not later than 3 days after a governmental entity
				receives the contents of a wire or electronic communication of a subscriber or
				customer from a provider of electronic communication service, remote computing
				service, or geolocation information service under paragraph (1), the
				governmental entity shall serve upon, or deliver to by registered or
				first-class mail, electronic mail, or other means reasonably calculated to be
				effective, as specified by the court issuing the warrant, the subscriber or
				customer—
								(A)a copy of the
				warrant; and
								(B)a notice that
				includes the information referred to in section 2705(a)(5)(B)(i).
								(b)Records
				concerning electronic communication service, remote computing service, or
				geolocation information service
							(1)In
				generalSubject to paragraph (2) and subsection (g), a
				governmental entity may require a provider of electronic communication service,
				remote computing service, or geolocation information service to disclose a
				record or other information pertaining to a subscriber or customer of the
				provider or service (not including the contents of communications), only if the
				governmental entity—
								(A)obtains a warrant
				issued and executed in accordance with the Federal Rules of Criminal Procedure
				(or, in the case of a State court, issued using State warrant procedures) that
				is issued by a court of competent jurisdiction directing the disclosure;
								(B)obtains a court
				order directing the disclosure under subsection (c);
								(C)has the consent
				of the subscriber or customer to the disclosure; or
								(D)submits a formal
				written request relevant to a law enforcement investigation concerning
				telemarketing fraud for the name, address, and place of business of a
				subscriber or customer of the provider or service that is engaged in
				telemarketing (as defined in section 2325).
								(2)Subpoenas
								(A)In
				generalA governmental entity may require a provider of
				electronic communication service, remote computing service, or geolocation
				information service to disclose information described in subparagraph (B) if
				the governmental entity obtains—
									(i)an administrative
				subpoena under a Federal or State statute; or
									(ii)a Federal or
				State grand jury subpoena or trial subpoena.
									(B)RequirementsThe
				information described in this subparagraph is—
									(i)the name of the
				subscriber or customer;
									(ii)the address of
				the subscriber or customer;
									(iii)the local and
				long distance telephone connection records, or records of session times and
				durations, of the subscriber or customer;
									(iv)length of
				service (including start date) and types of service utilized by the subscriber
				or customer;
									(v)telephone or
				instrument number or other subscriber number or identity, including any
				temporarily assigned network address, of the subscriber or customer; and
									(vi)means and source
				of payment for such service (including any credit card or bank account number)
				of the subscriber or customer.
									(3)Notice not
				requiredA governmental entity that receives records or
				information under this subsection is not required to provide notice to a
				subscriber or customer.
							;
				and
				(2)by redesignating
			 subsections (d) through (g) as subsections (c) through (f),
			 respectively.
				(b)Technical and
			 conforming amendments
				(1)Section
			 2258ASection 2258A(h)(1) of title 18, United States Code, is
			 amended by striking section 2703(f) and inserting section
			 2703(e).
				(2)Section
			 2703Section 2703(c) of title 18, United States Code, as
			 redesignated by subsection (a), is amended—
					(A)by striking
			 A court order for disclosure under subsection (b) or (c) and
			 inserting A court order for disclosure under subsection (b)(1)(B) or
			 (g)(3)(A)(ii); and
					(B)by striking
			 the contents of a wire or electronic communication, or the records or
			 other information sought, and inserting the records, other
			 information, or historical geolocation information sought.
					(3)Section
			 2707Section 2707(a) of title 18, United States Code, is amended
			 by striking section 2703(e) and inserting section
			 2703(d).
				(4)Section
			 3486Section 3486(a)(1)(C)(i) of title 18, United States Code, is
			 amended by striking section 2703(c)(2) and inserting
			 section 2703(b)(2)(B).
				4.Delayed
			 noticeSection 2705 of title
			 18, United States Code, is amended to read as follows:
			
				2705.Delayed
				notice
					(a)Delay of
				notification
						(1)In
				generalA governmental entity that is seeking a warrant under
				section 2703(a) may include in the application for the warrant a request for an
				order delaying the notification required under section 2703(a) for a period of
				not more than 90 days.
						(2)DeterminationA
				court shall grant a request for delayed notification made under paragraph (1)
				if the court determines that there is reason to believe that notification of
				the existence of the warrant may result in—
							(A)endangering the
				life or physical safety of an individual;
							(B)flight from
				prosecution;
							(C)destruction of or
				tampering with evidence;
							(D)intimidation of
				potential witnesses;
							(E)otherwise
				seriously jeopardizing an investigation or unduly delaying a trial; or
							(F)endangering
				national security.
							(3)ExtensionUpon
				request by a governmental entity, a court may grant 1 or more extensions of the
				delay of notification granted under paragraph (2) of not more than 90
				days.
						(4)Expiration of
				the delay of notificationUpon expiration of the period of delay
				of notification under paragraph (2) or (3), the governmental entity shall serve
				upon, or deliver to by registered or first-class mail, electronic mail or other
				means reasonably calculated to be effective as specified by the court approving
				the search warrant, the customer or subscriber—
							(A)a copy of the
				warrant; and
							(B)notice that
				informs the customer or subscriber—
								(i)that information
				maintained for the customer or subscriber by the provider of electronic
				communication service, remote computing service, or geolocation information
				service named in the process or request was supplied to, or requested by, the
				governmental entity;
								(ii)of the date on
				which the request to the provider for information was made by the governmental
				entity and the date on which the information was provided by the provider to
				the governmental entity;
								(iii)that
				notification of the customer or subscriber was delayed;
								(iv)the identity of
				the court authorizing the delay; and
								(v)of the provision
				of this chapter under which the delay was authorized.
								(b)Preclusion of
				Notice to Subject of Governmental Access
						(1)In
				GeneralA governmental entity that is obtaining the contents of a
				communication or information or records under section 2703 or geolocation
				information under section 2713 may apply to a court for an order directing a
				provider of electronic communication service, remote computing service, or
				geolocation information service to which a warrant, order, subpoena, or other
				directive under section 2703 or 2713 is directed not to notify any other person
				of the existence of the warrant, order, subpoena, or other directive for a
				period of not more than 90 days.
						(2)DeterminationA
				court shall grant a request for an order made under paragraph (1) if the court
				determines that there is reason to believe that notification of the existence
				of the warrant, order, subpoena, or other directive may result in—
							(A)endangering the
				life or physical safety of an individual;
							(B)flight from
				prosecution;
							(C)destruction of or
				tampering with evidence;
							(D)intimidation of
				potential witnesses;
							(E)otherwise
				seriously jeopardizing an investigation or unduly delaying a trial; or
							(F)endangering
				national security.
							(3)ExtensionUpon
				request by a governmental entity, a court may grant 1 or more extensions of an
				order granted under paragraph (2) of not more than 90
				days.
						.
		5.Location
			 information privacy
			(a)In
			 generalChapter 121 of title
			 18, United States Code, is amended by adding at the end the following:
				
					2713.Location
				tracking of electronic communications device
						(a)ProhibitionExcept
				as provided in subsection (b), (c), or (d), no governmental entity may access
				or use an electronic communications device to acquire geolocation
				information.
						(b)Acquisition
				pursuant to a warrant or court orderA governmental entity may
				access or use an electronic communications device to acquire geolocation
				information if the governmental entity obtains—
							(1)a warrant issued
				and executed in accordance with the Federal Rules of Criminal Procedure
				relating to tracking devices (or, in the case of a State court, issued using
				State warrant procedures), issued by a court of competent jurisdiction
				authorizing the accessing or use of an electronic communications device to
				acquire geolocation information; or
							(2)a court order
				under title I or title VII of the Foreign Intelligence Surveillance Act of 1978
				(50 U.S.C. 1801 et seq. and 1881 et seq.) authorizing the accessing or use of
				an electronic communications device to acquire geolocation information.
							(c)Permitted
				acquisitions without court orderA governmental entity may access
				or use an electronic communications device to acquire geolocation
				information—
							(1)as permitted
				under section 222(d)(4) of the Communications Act of 1934 (47 U.S.C. 222(d)(4))
				in order to respond to a call for emergency services by a user of an electronic
				communications device; or
							(2)with the express
				consent of the owner or user of the electronic communications device
				concerned.
							(d)Emergency
				acquisition of geolocation information
							(1)In
				generalSubject to paragraph (2), an investigative or law
				enforcement officer specially designated by the Attorney General, the Deputy
				Attorney General, the Associate Attorney General, any Assistant Attorney
				General, any acting Assistant Attorney General, any United States attorney, any
				acting United States attorney, or the principal prosecuting attorney of any
				State or political subdivision thereof acting pursuant to a statute of that
				State may access or use an electronic communications device to acquire
				geolocation information if the investigative or law enforcement officer
				reasonably determines that—
								(A)an emergency
				situation exists that—
									(i)involves—
										(I)immediate danger
				of death or serious bodily injury to any person;
										(II)conspiratorial
				activities characteristic of organized crime; or
										(III)an immediate
				threat to national security; and
										(ii)requires the
				accessing or use of an electronic communications device to acquire geolocation
				information before an order authorizing the acquisition may, with due
				diligence, be obtained; and
									(B)there are grounds
				upon which an order could be entered under this section to authorize the
				accessing or use of an electronic communications device to acquire geolocation
				information.
								(2)Order and
				terminationIf an investigative or law enforcement officer
				accesses or uses an electronic communications device to acquire geolocation
				information under paragraph (1)—
								(A)not later than 48
				hours after the activity to acquire the geolocation information has occurred,
				or begins to occur, the investigative or law enforcement officer shall seek a
				warrant or order described in subsection (b) approving the acquisition;
				and
								(B)unless a warrant
				or order described in subsection (b) is issued approving the acquisition, the
				activity to acquire the geolocation information shall terminate immediately at
				the earlier of the time—
									(i)the information
				sought is obtained;
									(ii)the application
				for the warrant or order is denied; or
									(iii)at which 48
				hours have elapsed since the activity to acquire the geolocation information
				began to occur.
									(3)Violation and
				suppression of evidence
								(A)In
				generalIn a circumstance described in subparagraph (B), a court
				may determine that—
									(i)no information
				obtained, or evidence derived from, geolocation information acquired as part of
				the accessing or use of an electronic communications device to acquire
				geolocation information may be received into evidence or otherwise disclosed in
				any trial, hearing, or other proceeding in or before any court, grand jury,
				department, office, agency, regulatory body, legislative committee, or other
				authority of the United States, a State, or political subdivision thereof;
				and
									(ii)no information
				concerning any person acquired from the geolocation information may be used or
				disclosed in any other manner, without the consent of the person.
									(B)CircumstancesA
				circumstance described in this subparagraph is any instance in which—
									(i)an investigative
				or law enforcement officer does not—
										(I)obtain a warrant
				or order described in subsection (b) within 48 hours of commencing the
				accessing or use of the electronic communications device; or
										(II)terminate the
				activity to acquire geolocation information in accordance with paragraph
				(2)(B); or
										(ii)a court denies
				the application for a warrant or order approving the accessing or use of an
				electronic communications device to acquire geolocation information.
									(e)Assistance and
				compensation
							(1)In
				generalA warrant described in subsection (b)(1) authorizing the
				accessing or use of an electronic communications device to acquire geolocation
				information shall, upon request of the applicant, direct that a provider of
				electronic communication service, remote computing service, or geolocation
				information service shall provide to the applicant forthwith all information,
				facilities, and technical assistance necessary to accomplish the acquisition
				unobtrusively and with a minimum of interference with the services that the
				provider is providing to or through the electronic communications device in
				question.
							(2)CompensationAny
				provider of electronic communication service, remote computing service, or
				geolocation information service providing information, facilities, or technical
				assistance under a directive under paragraph (1) shall be compensated by the
				applicant for reasonable expenses incurred in providing the information,
				facilities, or assistance.
							(f)No cause of
				action against a providerNo cause of action shall lie in any
				court against any provider of electronic communication service, remote
				computing service, or geolocation information service, or an officer, employee,
				or agent of the provider or other specified person for providing information,
				facilities, or assistance necessary to accomplish an acquisition of geolocation
				information authorized under this
				section.
						.
			(b)Technical and
			 conforming amendmentsTitle 18 of the United States Code is
			 amended—
				(1)in the table of
			 sections for chapter 121, by adding at the end the following:
					
						
							2713. Location tracking of electronic communications
				device.
						
						;
				(2)in section
			 2703—
					(A)in subsection
			 (d), as redesignated by section 3, by inserting geolocation information
			 service, or remote computing service, after electronic
			 communication service,;
					(B)in subsection
			 (e)(1), as redesignated by section 3, by striking electronic
			 communication services or a and inserting electronic
			 communication service, geolocation information service, or; and
					(C)in subsection
			 (f), as redesignated by section 3—
						(i)by inserting
			 , geolocation information service, after electronic
			 communication service; and
						(ii)by inserting
			 , geolocation information, after contents of
			 communications;
						(3)in section
			 2711—
					(A)in paragraph (3),
			 by striking and at the end;
					(B)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(5)the term
				electronic communications device means any device that enables
				access to or use of an electronic communications system, electronic
				communication service, remote computing service, or geolocation information
				service;
							(6)the term
				geolocation information—
								(A)means any
				information concerning the location of an electronic communications device that
				is in whole or in part generated by or derived from the operation or use of the
				electronic communications device;
								(B)does not
				include—
									(i)information
				described in section 2703(b)(2)(B); or
									(ii)the contents of
				a communication;
									(7)the term
				geolocation information service means the provision of a global
				positioning service or other mapping, locational, or directional information
				service;
							(8)the term
				electronic communication identifiable information means
				the—
								(A)name of a person
				or entity;
								(B)address of a
				person or entity;
								(C)records of
				session times and durations of a person or entity;
								(D)length of service
				and types of service used by a person or entity;
								(E)telephone or
				instrument number or other subscriber number or identity (including any
				temporarily assigned network address) of a person or entity; and
								(F)dialing, routing,
				addressing, and signaling information associated with each communication to or
				from the subscriber account of a person or entity (including the date, time,
				and duration of the communications, without geographical limit);
								(9)the term
				toll billing records means the—
								(A)name of a person
				or entity;
								(B)address of a
				person or entity;
								(C)length of service
				of a person or entity; and
								(D)local and long
				distance billing records of a person or entity; and
								(10)the term
				customer means any person, or authorized representative of that
				person, who used or is using any service provided by an electronic
				communication service, remote computing service, or geolocation information
				service, regardless of whether the service was, or is, being provided for a
				monetary fee.
							;
				and
					(4)in section
			 3127—
					(A)in paragraph (1),
			 by striking and contents have and inserting
			 contents, and geolocation information
			 have;
					(B)in paragraph (3),
			 by inserting  or geolocation information, after contents
			 of any communication; and
					(C)in paragraph (4),
			 by inserting or geolocation information after contents of
			 any communication.
					6.Required
			 disclosure of location information and warrant requirementSection 2703 of title 18, United States
			 Code, as amended by section 3, is amended by adding at the end the
			 following:
			
				(g)Location
				information
					(1)In
				generalExcept as provided in paragraph (2), a governmental
				entity may not require a provider of electronic communication service, remote
				computing service, or geolocation information service to disclose geolocation
				information contemporaneously or prospectively.
					(2)Exceptions
						(A)WarrantsA
				governmental entity may require a provider of electronic communication service,
				remote computing service, or geolocation information service to disclose
				geolocation information contemporaneously or prospectively pursuant to a
				warrant issued and executed in accordance with the Federal Rules of Criminal
				Procedure (or, in the case of a State court, issued using State warrant
				procedures), issued by a court of competent jurisdiction.
						(B)Call for
				emergency servicesA provider of electronic communication
				service, remote computing service, or geolocation information service may
				provide geolocation information contemporaneously or prospectively to a
				governmental entity as permitted under section 222(d)(4) of the Communications
				Act of 1934 (47 U.S.C. 222(d)(4)) in order to respond to a call for emergency
				services by a user of an electronic communications device.
						(3)Historical
				location information
						(A)In
				generalA governmental entity may require a provider of
				electronic communication service, remote computing service, or geolocation
				information service to disclose historical geolocation information pertaining
				to a subscriber or customer of the provider only if the governmental entity
				—
							(i)obtains a warrant
				issued and executed in accordance with the Federal Rules of Criminal Procedure
				(or, in the case of a State court, issued using State warrant procedures) that
				is issued by a court of competent jurisdiction directing the disclosure;
							(ii)obtains a court
				order directing the disclosure under subsection (c); or
							(iii)has the consent
				of the subscriber or customer to the disclosure.
							(B)Notice not
				requiredA governmental entity that receives historical
				geolocation information under subparagraph (A) is not required to provide
				notice to a subscriber or
				customer.
						.
		7.Voluntary
			 disclosures to protect cybersecuritySection 2702 of title 18, United States Code
			 is amended—
			(1)in subsection (b)(5), by inserting ,
			 cybersecurity, after rights;
			(2)in subsection
			 (c)(3), by inserting , cybersecurity, after
			 rights; and
			(3)by adding at the
			 end the following:
				
					(e)Reporting of
				cybersecurity disclosuresOn an annual basis, the Attorney
				General of the United States shall submit to the Committee on the Judiciary of
				the House of Representatives and the Committee on the Judiciary of the Senate a
				report containing—
						(1)the number of
				accounts from which the Federal Government has received voluntary disclosures
				under subsection (b)(5) that pertain to the protection of cybersecurity;
				and
						(2)a summary of the
				basis for disclosure in each instance where—
							(A)a voluntary
				disclosure under subsection (b)(5) that pertains to the protection of
				cybersecurity was made to the Department of Justice; and
							(B)the investigation
				pertaining to the disclosure was closed without the filing of criminal
				charges.
							.
			8.Electronic
			 communication identifiable information
			(a)In
			 generalSection 2709(a) of title 18, United States Code, is
			 amended by striking electronic communication transactional
			 records and inserting electronic communication identifiable
			 information.
			(b)Required
			 certificationSection 2709(b) of title 18, United States Code, is
			 amended to read as follows:
				
					(b)Required
				certificationThe Director of the Federal Bureau of
				Investigation, or a designee in a position not lower than Deputy Assistant
				Director at Bureau headquarters or a Special Agent in Charge in a Bureau field
				office designated by the Director, may request the toll billing records and
				electronic communication identifiable information of a person or entity if the
				Director (or designee) certifies in writing to the wire or electronic
				communication service provider or geolocation information service provider to
				which the request is made that the toll billing records and electronic
				communication identifiable information sought are relevant to an authorized
				investigation to protect against international terrorism or clandestine
				intelligence activities, provided that such an investigation of a United States
				person is not conducted solely on the basis of activities protected by the
				First Amendment to the Constitution of the United
				States.
					.
			
